Citation Nr: 1747656	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a skin condition, to include as secondary to herbicide agent exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for bilateral lower extremity numbness, to include as secondary to herbicide agent exposure. 

5.  Entitlement to service connection for an eye condition. 

6.  Entitlement to service connection for residuals of head trauma.  

7.  Entitlement to service connection for a circulatory system condition, to include as secondary to herbicide agent exposure.  

8.  Entitlement to service connection for hypertension, to include as secondary to herbicide agent exposure.

9.  Entitlement to service connection for muscle problems, to include as secondary to herbicide agent exposure.

10.  Entitlement to service connection for a urinary condition, to include as secondary to herbicide agent exposure.  

11.  Entitlement to service connection for headaches, to include as secondary to herbicide agent exposure.

12.  Entitlement to service connection for arthritis, to include as secondary to herbicide agent exposure.  



ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968 including service in Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.
 
The Veteran's claim for service connection for tinnitus, previously associated with this appeal stream, was granted by the RO in a September 2010 rating decision.  As such, it is not in appellate status and will not be addressed here.

The Veteran claimed service connection for a nervous condition and for a mental health condition.  The Agency of Original Jurisdiction (AOJ) apparently consolidated these claims.  Notably, the record is positive for a current psychiatric disorder, which the Veteran has related to his active service.  Therefore, this issue has been re-characterized as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In November 2011, the Veteran submitted a timely notice of disagreement (NOD) with the November 2011 rating decision denying entitlement to service connection for hypertension, muscle problems, urinary condition, headaches, and arthritis.  The AOJ has not issued a statement of the case (SOC) addressing these issues, as required.  Therefore, the Board must remand these matters for such action.  38 C.F.R. § 19.26 (a); See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in these matters only if the Veteran files a substantive appeal (VA Form 9) after an SOC is issued.

The issues of entitlement to service connection for a skin condition, an acquired psychiatric disorder, residuals of head trauma, bilateral lower extremity numbness, and a circulatory condition, and to a compensatory rating for bilateral hearing loss are also addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A (compensable) disability of either eye was not manifested in service and otherwise shown to be related to service. 


CONCLUSION OF LAW

The criteria for service connection for a claimed eye condition have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for an eye condition.  For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed condition, or symptoms thereof, may be considered a disability associated with the Veteran's active service.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted regarding the Veteran's claim for service connection for an eye condition because there is no evidence establishing an "in-service event" during active service or of a current eye condition other than impaired vision due a refractive error, which is generally not considered a disability for VA compensation purposes.  

There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate this claim would not cause any prejudice to the Veteran.  The duty to assist is met.  

Legal criteria
 
Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378,1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background

The Veteran is claiming service connection for an eye condition.  His vision on his October 1965 induction examination was documented as normal.  The Veteran's service treatment records do not note any reports, findings, diagnoses, or treatment of an eye disability.  His separation examination does not contain vision testing results.  A June 1976 VA examination report notes that he was not wearing glasses and is silent for any reported symptoms of vision changes or eye problems.  He did not report any eye or vision concerns during his June 2011 Agent Orange Registry examination.  A review of his VA treatment records show that he has a current diagnosis of refractive vision error and wears prescription glasses for this condition.

Analysis 

It is not in dispute that the Veteran has a current diagnosis of a refractive vision error, and that at some point after active service he was prescribed glasses to correct vision.  However, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see VA Manual M21-1.III.iv.4.B.1.d. Accordingly, the Board has no discretion in the matter; the law is dispositive, and the claim of service connection for a refractive vision error must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

There is no other evidence either from the Veteran or in his VA treatment records of another vision or eye problem.  In a June 2009 letter, VA specifically asked the Veteran for additional information to support this claim.  He did not provide any additional evidence of a diagnosed eye disability.  While VA is charged with helping the Veteran develop his claims, the duty to assist is not a one-way street, and in this case the Veteran must assume some responsibility for ensuring VA has the opportunity to evaluate what he claims is a disability, if even providing a more specific description of the disability or any documentation of related symptoms.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that an eye disability (other than the above-mentioned refractive error) currently exists or has existed at any time during the course of the appeal.  

Accordingly, the Board finds that service connection for an eye condition must be denied. 

  
ORDER

Service connection for an eye condition is denied.


REMAND

Issuance of SOC/Manlincon

The Veteran's claims for service connection for arthritis, muscle problems, headaches, hypertension, and a urinary problem were adjudicated by the RO in a November 2011 rating decision.  Thereafter the Veteran submitted a timely NOD.  Because the RO has not yet issued an SOC with respect to these claims, the Board must remand them for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).




Bilateral hearing loss

In a February 2015 VA treatment record, the Veteran reported that that his hearing is worsening.  His most recent VA audiological examination for compensation purposes is from November 2013.  Accordingly, a remand is necessary to arrange an additional audiological examination to evaluate the current severity of his service-connected bilateral hearing loss.  

Skin condition

The Veteran is claiming service connection for a skin condition as secondary to herbicide agent exposure during his service in Vietnam.  His February 2015 VA treatment records are significant for reports of upper and lower extremity itching of undetermined cause.  The AOJ denied this claim because the Veteran's skin condition is not among the presumptive conditions for service connection due to herbicide agent exposure; however, a remand is necessary to obtain an opinion on direct service connection, i.e., whether it is least as likely as not that his skin condition is related to presumed herbicide exposure or otherwise to his active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Circulatory Condition/Bilateral extremity numbness 

The Veteran is claiming service connection for a circulatory condition and bilateral extremity numbness, including as secondary to herbicide exposure.  As noted above, his separate claims for hypertension and ischemic heart disease were denied by the AOJ in November 2011 and August 2015 rating decisions and are not currently before the Board.  In a May 2011 VA treatment record, he reported bilateral forefoot numbness and muscle calf pain and was diagnosed with intermittent claudication.  He has linked this to his service as a potential result of herbicide agent exposure and/or under a continuity of symptoms theory of entitlement.  Therefore, a remand is necessary for an examination and opinion to determine the relationship between his current intermittent claudication or other diagnosed disability encompassing these symptoms and his service, to include herbicide agent exposure.  

Acquired psychiatric condition

June 2013 VA treatment records show that the Veteran has a current diagnosis of an anxiety disorder that he relates to his service in Vietnam.  Therefore, a remand is needed for a nexus opinion regarding the relation, if any, between the Veteran's military service and his current psychiatric disability.  

Residuals of head trauma

The Veteran is claiming service connection for head trauma he states he suffered during combat service in Vietnam.  His VA treatment records are positive for headaches including in his June 2011 Agent Orange Registry Examination.  Although, he has also claimed service connection separately for headaches, it is not apparent from the record if these are related to in-service trauma or otherwise to his service.  On remand, the examiner should elicit details of the claimed head trauma and provide a nexus opinion as to any identified current disability.  The AOJ should confirm the Veteran's combat status, if necessary to substantiate his report of the in-service injury.   

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding the Veteran's claims for service connection for arthritis, urinary problems, muscle problems, hypertension, and headaches.  These issues should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

2.  Obtain any updated VA or adequately identified private treatment records.  

3.  Then, schedule the Veteran for a VA medical examination with an appropriate examiner or examiners to determine the nature and cause of his claimed circulatory/lower extremity numbness and skin conditions.  The examiner must review the claims file, including any new evidence obtained pursuant to the directives above.  Based on the clinical examination and the lay and medical evidence of record, the examiner must provide an opinion on the following for each identified disability: is there a 50 percent or greater probability (that is, is it at least as likely as not) that the identified disability is related or attributable to his military service, including herbicide exposure therein?

A detailed explanation (rationale) is requested for all opinions provided, preferably citing to supporting factual data and medical literature as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  Then schedule the Veteran for a VA traumatic brain injury examination with an appropriate examiner to determine the nature and cause of his claimed head trauma residuals.  The examiner must review the claims file, including any new evidence obtained pursuant to the directives above.  The examiner should elicit and consider the Veteran's report of his in-service head injury.  Based on the clinical examination and the lay and medical evidence of record, the examiner must provide an opinion on the following for any identified disability: is there a 50 percent or greater probability (that is, is it at least as likely as not) that the identified disability is related or attributable to his military service.

5.  Then, arrange for the Veteran to be examined by an audiologist to determine the current severity of his bilateral hearing loss.  The entire record must be reviewed and audiometric testing must be conducted.  The examiner MUST report the findings of audiometric testing (i.e., puretone thresholds), the average puretone threshold, speech recognition test results, any other reported symptoms, and any functional impairment the Veteran reports due to his hearing loss disability.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

6.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and likely cause of the Veteran's psychiatric diagnosis/diagnoses.  Based on the clinical examination and the evidence of record, the examiner must state whether there a 50 percent or greater probability (that is, is it at least as likely as not) that any diagnosed psychiatric disability is related to the Veteran's service. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

7.  Then, after ensuring that the requested examinations comply with the remand specifications, and after any further development deemed necessary (such as verifying the Veteran's involvement in combat as discussed above), readjudicate these claims.  If these claims continue to be denied, send the Veteran a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


